PER CURIAM.
Michael McMillian appeals the summary denial of his motion for postconviction relief. While the notice of appeal is clearly untimely, McMillian has alleged facts which, if true, would entitle him to belated appellate review. See State ex rel. Shevin v. District Court of Appeal, Third District, 316 So.2d 50 (Fla.1975). Turning to the merits of the motion, we agree with the trial court that McMillian has failed to set forth a prima facie showing of his entitlement to relief. Accordingly, the order of the circuit court is hereby affirmed.
FRANK, A.C.J., and THREADGILL and ALTENBERND, JJ., concur.